--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

          This SUBORDINATION AGREEMENT (as amended or modified, the
“Subordination Agreement”) is by and among Green Shoe Investments Ltd., a Nevis
corporation (“Subordinated Creditor”, whether one or more), whose address is
P.O. Box 5565, Main Street, Charlestown, Nevis, West Indes, DORAL ENERGY CORP.,
a Nevada corporation (“Borrower”), whose address is 111 Sepulveda Blvd., Suite
250, Manhattan Beach, California 90266 and MACQUARIE BANK LIMITED, a bank
incorporated under the laws of Australia (“Administrative Agent”), with offices
at Level 15, 1 Martin Place, Sydney, New South Wales, 2000 Australia.

Background

          1.      Borrower, Administrative Agent and each of the Lenders (as
defined in the Credit Agreement) are parties to the Senior First Lien Secured
Credit Agreement dated as of July 29, 2008 (as amended, supplemented or modified
from time to time, the “Credit Agreement”). Borrower’s obligations to each of
the Lenders under the Credit Agreement are secured by a senior mortgage lien and
first-priority security interest conveying all of the real and personal property
of Borrower.

          2.      Each of Lenders’ obligations under the Credit Agreement is
conditioned upon, among other things, the subordination of all obligations owed
by Borrower to the Subordinated Creditor to the obligations owed by Borrower to
Lenders under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement).

          3.      Capitalized terms not defined in this Subordination Agreement
shall have the meanings set forth in the Credit Agreement.

Agreements

          To comply with the terms and conditions of the Credit Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by the parties, the Subordinated Creditor, Borrower and Lenders
agree as follows:

          Section 1.      Subordination of Obligations and Priority.

                         (a)      The payment of and any liens or security
interests securing payment of any and all Subordinated Debt (defined below) is
expressly subordinated to the extent and in the manner set forth in this
Subordination Agreement to the Senior Indebtedness (defined below) and the liens
and security interests securing the Senior Indebtedness. The term “Subordinated
Debt” as used in this Subordination Agreement means any and all indebtedness,
liabilities and obligations of Borrower to the Subordinated Creditor, absolute
or contingent, direct or indirect, joint, several or independent, now
outstanding or owing or which may hereafter be existing or incurred, arising by
operation of law or otherwise, due or to become due, or held or to be held by
the Subordinated Creditor, whether created directly or acquired by assignment,
as a participation, conditionally, as collateral security from another or
otherwise, including indebtedness, obligations and liabilities of Borrower to
Subordinated Creditor as a member of any partnership, syndicate, association or
other group, and whether incurred by Borrower as principal, surety,

--------------------------------------------------------------------------------

endorser, guarantor, accommodation party or otherwise, including, without
limiting the generality of the foregoing, all indebtedness, liabilities and
obligations of Borrower to the Subordinated Creditor arising out of any
operating agreement or similar agreement between Subordinated Creditor and
Borrower.

                         The term “Senior Indebtedness” as used in this
Subordination Agreement means any and all indebtedness, liabilities and other
Obligations of Borrower to Senior Creditor (as defined below) absolute or
contingent, direct or indirect, joint, several or independent, now outstanding
or owing or which may hereafter be existing or incurred, arising by operation of
law or otherwise, due or to become due, or held or to be held by Senior Creditor
whether created directly or acquired by assignment, as a participation,
conditionally, as collateral security from another or otherwise, including
indebtedness, obligations and liabilities of Borrower to Senior Creditor as a
member of any partnership, syndicate, association or other group, and whether
incurred by Borrower as principal, surety, endorser, guarantor, accommodation
party or otherwise and including, without limitation, all Obligations (as
defined in the Credit Agreement) owed by Borrower to Senior Creditor under the
Credit Agreement, the Swap Agreement and the other Loan Documents.

                         (b)      Priority. The agreements of Borrower, Senior
Creditor and Subordinated Creditor herein are applicable without regard to the
date a loan or extension of credit is made to Borrower. The term “Senior
Creditor” includes Administrative Agent, each of the Lenders party to the Credit
Agreement and Macquarie Bank Limited under the Swap Agreement.

          Section 2.      Restrictions on Subordinated Creditor. During such
time as any Senior Indebtedness remains unpaid, Subordinated Creditor will not
ask for, demand, sue for, take, receive or accept from the Borrower, by set off
or in any other manner, any payment or distribution on account of the
Subordinated Debt, nor present any instrument evidencing the Subordinated Debt
for payment (other than such presentment as may be necessary to prevent
discharge of other liable parties on such instrument); [provided, however,
nothing contained herein shall prevent Subordinated Creditor from (a) receiving
any scheduled payment from Borrower pursuant to the instruments set forth on
Exhibit A (the “Subordinated Debt Instruments”) and (b) receiving payment from
Borrower for goods and services provided to Borrower by Subordinated Creditor in
the ordinary course of business within thirty (30) days of the date hereof or
after the date hereof.]

          Section 3.      Prohibition of All Payments Following Default and
Notice.

                         (a)      If there shall occur and be continuing any
Event of Default, then, unless and until such Event of Default shall have been
cured, or unless and until the Senior Indebtedness shall be paid in full, the
Subordinated Creditor will not ask for, sue for, take, demand, receive or accept
from Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt nor present any Subordinated Debt Instrument or
any instrument evidencing the Subordinated Debt for payment (other than such
presentment as may be necessary to prevent discharge of other liable parties on
such instrument).

                         (b)      In the event that Borrower defaults under the
Subordinated Debt prior to the full and final payment of the Senior
Indebtedness, Borrower shall provide Lender with notice of such default.

2

--------------------------------------------------------------------------------

          Section 4.      Payments Cannot Create a Default. The Subordinated
Creditor will not ask for, demand, sue for, take, receive or accept from
Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt, if the making of such payment would
constitute, or would result in the occurrence of, a violation of the provisions
of any instrument or agreement evidencing, in connection with, as security for
or providing for the issuance of any Senior Indebtedness or would result in the
occurrence of any event which with the giving of notice or lapse of time or both
would constitute a default or an event of default under the Credit Agreement or
any other Loan Document.

          Section 5.      Unauthorized Receipt of Payment by Subordinated
Creditor. In the event the Subordinated Creditor shall receive any payment or
distribution on account of the Subordinated Debt which Subordinated Creditor is
not entitled to receive under this Subordination Agreement, Subordinated
Creditor will hold any amount so received in trust for Senior Creditor and will
promptly turn over such payment to Senior Creditor in the form received by
Subordinated Creditor (together with any necessary endorsement) to be applied
against the Senior Indebtedness.

          Section 6.      Restrictions on Actions to Recover Subordinated Debt.
The Subordinated Creditor will not commence any action or proceeding against
Borrower to recover all or any part of the Subordinated Debt or join with any
other creditor, unless Senior Creditor shall also join, in bringing any
proceedings against Borrower under any bankruptcy, reorganization, readjustment
of debt, arrangement of debt, receivership, liquidation or insolvency law or
statute of the Federal or any state government unless and until all Senior
Indebtedness shall have been paid in full.

          Section 7.      Insolvency or Bankruptcy by Borrower. In the event of
any receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement with creditors, adjustment of debt,
whether or not pursuant to bankruptcy laws, the sale of all or substantially all
of the assets, dissolution, liquidation, or any other marshaling of the assets
and liabilities of Borrower, the Subordinated Creditor will at Senior Creditor’s
request file any claim, proof of claim, proof of interest or other instrument of
similar character necessary to enforce the obligations of Borrower in respect of
the Subordinated Debt and will hold in trust for Senior Creditor and pay over to
Senior Creditor, in the form received (together with any necessary endorsement),
to be applied on the Senior Indebtedness, any and all monies, dividends or other
assets received in any such proceedings on account of the Subordinated Debt
unless and until the Senior Indebtedness shall be paid in full. In the event
that the Subordinated Creditor shall fail to take any such action requested by
Senior Creditor, Senior Creditor, may, as attorney in fact for the Subordinated
Creditor take such action on behalf of the Subordinated Creditor, and the
Subordinated Creditor hereby appoints Senior Creditor as attorney in fact for
the Subordinated Creditor to demand, sue for, collect and receive any and all
such monies, dividends or other assets and give acquittance therefor and to file
any claim, proof of claim, proof of interest or other instrument of similar
character and to take such other proceedings in Senior Creditor’s own name or in
the name of the Subordinated Creditor as Senior Creditor may deem necessary or
advisable for the enforcement of this Subordination Agreement, and the
Subordinated Creditor will execute and deliver to Senior Creditor such other and
further powers of attorney or other instruments as Senior Creditor may request
in order to accomplish the foregoing.

          Section 8.      Senior Creditor’s Rights. Senior Creditor may, at any
time, and from time to time, without the consent of or notice to the
Subordinated Creditor, without incurring

3

--------------------------------------------------------------------------------

responsibility to the Subordinated Creditor and without impairing or releasing
any of Senior Creditor’s rights or any of the obligations of the Subordinated
Creditor under this Subordination Agreement:

                         (a)      change the amount of the Senior Indebtedness,
manner, place or terms of payment, or change or extend for any period the time
of payment of, or renew, rearrange or otherwise modify or alter, the Senior
Indebtedness or any instrument or agreement now or hereafter executed
evidencing, in connection with, as security for or providing for the issuance of
any of the Senior Indebtedness in any manner, or enter into or amend in any
manner any other agreement relating to the Senior Indebtedness (including
provisions restricting or further restricting payments of the Subordinated
Debt);

                         (b)      sell, exchange, release or otherwise deal with
all or any part of any property by whomsoever at any time pledged or mortgaged
to secure, howsoever securing, the Senior Indebtedness in accordance with the
applicable Loan Documents;

                         (c)      release anyone liable in any manner for
payment or collection of the Senior Indebtedness;

                         (d)      exercise or refrain from exercising any rights
against Borrower or others (including the Subordinated Creditor); and

                         (e)      apply any sums received by Senior Creditor, by
whomsoever paid and however realized, to payment of the Senior Indebtedness in
such a manner as Senior Creditor, in its sole discretion, may deem appropriate.

          Section 9.      Documentation of Subordinated Debt. The Subordinated
Creditor will:

                         (a)      cause all Subordinated Debt to be evidenced by
a note, debenture or other instrument evidencing the Subordinated Debt;

                         (b)      at Senior Creditor’s request, promptly
surrender or cause to be surrendered any such note, debenture, or instrument
evidencing the Subordinated Debt so that a statement or legend may be entered
thereon to the effect that such note, debenture, or other instrument is
subordinated to the Senior Indebtedness in favor of Senior Creditor in the
manner and to the extent set forth in this Subordination Agreement;

                         (c)      mark the books of Subordinated Creditor to
show that the Subordinated Debt is subordinated to the Senior Indebtedness in
the manner and to the extent set forth in this Subordination Agreement; and

                         (d)      cause all financial statements of the
Subordinated Creditor hereafter prepared for delivery to any person to make
specific reference to the provisions of this Subordination Agreement.

          Section 10.      Notices. All notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered, to
the applicable address, or facsimile number set out below or to such other

4

--------------------------------------------------------------------------------

address, or facsimile number, as shall be designated by such party in a notice
to the other parties. All such notices and other communications shall be deemed
to be given or made upon the earlier to occur of (a) actual receipt by the
relevant party hereto and (b) (i) if delivered by hand or by courier, upon
delivery; (ii) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; and (iii) if delivered by facsimile, when sent and the
sender has received electronic confirmation of error free receipt. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

  If to Administrative Agent: Macquarie Bank Limited     Houston Representative
Office      One Allen Center       500 Dallas Street, Suite 3100     Houston,
Texas 77002     Attention: Michael Sextro     Telephone: 713-275-6207    
Facsimile: 713-275-6222     E-Mail: michael.sextro@macquarie.com           With
a copy to: Greenberg Traurig, LLP     1000 Louisiana, Suite 1700     Houston,
Texas 77002     Attention: Douglas C. Atnipp     Telephone: 713-374-3500    
Facsimile: 713-374-3505     E-Mail: atnippd@gtlaw.com           If to
Subordinated Creditor: Green Shoe Investments Ltd.     P.O. Box 556, Main
Street, Charlestown      Nevis, West Indes       Attention: Roger Knox    
Telephone:       Facsimile: +41 22 799 0801     E-Mail:             If to
Borrower: Doral Energy Corp     111 N. Sepulveda Blvd.     Suite 250      
Manhattan Beach, CA 90266     Attention: Paul Kirkitelos     Telephone: 310 –
990-8708     Facsimile: 253-541-7833     E-Mail: paulk@doralenergy.com

5

--------------------------------------------------------------------------------

          Section 11.      Execution of Instruments. The Subordinated Creditor
agrees to execute any and all other instruments necessary as required by the
Lender to subordinate the Subordinated Debt to the Senior Indebtedness as herein
provided.

          Section 12.      Assignment by Subordinated Creditor. Subordinated
Creditor will not assign or transfer to others any claim the Subordinated
Creditor has or may have against Borrower as long as any of the Senior
Indebtedness remains outstanding, unless such assignment or transfer is
expressly made subject to this Subordination Agreement.

          Section 13.      Warranties and Representations. The Subordinated
Creditor represents and warrants that (a) neither the execution nor delivery of
this Subordination Agreement nor fulfillment of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument (including, without limitation, any formation documents) to which
Subordinated Creditor is now subject, (b) none of the Subordinated Debt is or
will be subordinated to any other indebtedness of Borrower other than the Senior
Indebtedness unless otherwise agreed by Lender, (c) except for the Subordinated
Debt evidenced by the Subordinated Debt Instruments, as of the date of this
Agreement, Borrower has no additional debt due and owing to Subordinated
Creditors and (d) Exhibit B contains a listing of all liens filed by
Subordinated Creditor relating to the Subordinated Debt.

          Section 14.      Waiver of Notice of Acceptance. Notice of acceptance
of this Subordination Agreement is waived, acceptance on the part of Lender
being conclusively presumed by its request for this Subordination Agreement and
delivery of the same to it.

          Section 15.      Assignment by Lender. This Subordination Agreement
may be assigned by Lender in connection with any assignment or transfer of the
Senior Indebtedness.

          Section 16.      GOVERNING LAW. THIS SUBORDINATION AGREEMENT SHALL BE
CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND APPLICABLE
FEDERAL LAW.

          Section 17.      Severability. If any provision (or portion of any
provision) of this Subordination Agreement is rendered or declared invalid,
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by a final decision of any court of competent jurisdiction, the
parties shall promptly meet and negotiate substitute provisions for those
rendered invalid, illegal or unenforceable, but all of the remaining provisions
will remain in full force and effect.

          Section 18.      Counterparts. This Subordination Agreement may be
executed in two or more counterparts, and it shall not be necessary that the
signatures of all parties be contained together on any one counterpart of this
Subordination Agreement. Each counterpart will be deemed an original, but all
counterparts taken together will constitute one and the same agreement.

6

--------------------------------------------------------------------------------

          Section 19.      ENTIRE AGREEMENT; AMENDMENT. THIS SUBORDINATION
AGREEMENT REFLECTS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED BY THIS SUBORDINATION AGREEMENT AND CANNOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS AMONG ANY OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. This
Subordination Agreement may be amended and the rights of any party under this
Subordination Agreement may be waived only pursuant to a written agreement
signed by each of the parties to this Subordination Agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has executed this instrument
effective as of July 29, 2008.

SUBORDINATED CREDITOR:

GREEN SHOE INVESTMENTS LTD.,
a Nevis corporation

  By: /s/ Roger Knox   Name: Roger Knox   Title: Director

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officer effective as of July 29,
2008.

BORROWER:

DORAL ENERGY CORP.,
a Nevada corporation

  By: /s/ Paul Kirkitelos   Name: Paul Kirkitelos   Title: President & CEO

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officers effective as of July 29,
2008.

LENDER:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

  By: /s/ Andrew Sinclair   Name: Andrew Sinclair   Title: Division Director    
          By: /s/ Thomas Cullinan   Name: Thomas Cullinan   Title: Attorney

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Subordinated Debt Instruments

None.

--------------------------------------------------------------------------------

EXHIBIT B

Liens

None.

--------------------------------------------------------------------------------